UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


JOSE ALVARADO-ZAMARRIPA,                        §
                                                §
                Petitioner,                     §
                                                §
versus                                          §    CIVIL ACTION NO. 1:17-CV-402
                                                §
WARDEN, IAH SECURE DETENTION                    §
FACILITY                                        §
                                                §
                Respondent.                     §

                          MEMORANDUM OPINION AND ORDER

         Petitioner, Jose Alvarado-Zamarripa, an inmate formerly confined at the IAH Secure

Detention Facility, proceeding pro se, filed this petition for writ of habeas corpus pursuant to 28

U.S.C. § 2241.

         The court referred this matter to the Honorable Keith Giblin, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommends the petition for writ of habeas corpus be dismissed for lack of

jurisdiction.

         The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record, and pleadings. No

objections to the Report and Recommendation have been filed to date.
                                           ORDER

      Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

and the report of the Magistrate Judge is ADOPTED. A Final Judgment will be entered in

       . with the recommendations of the Magistrate Judge.
accordance
       SIGNED at Beaumont, Texas, this 7th day of September, 2004.
      SIGNED at Beaumont, Texas, this 20th day of March, 2019.




                                         ________________________________________
                                                     MARCIA A. CRONE
                                              UNITED STATES DISTRICT JUDGE




                                               2
